DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/20/22. Claim 1     has been amended. New claim 25 has been added. Claims 4, 6-10 and 13-24 are withdrawn due to a restriction requirement. Claims 1 – 25 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 5/20/22.    

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Myers-Payne on 6/9/22.

The application has been amended as follows: 
Rejoin claims 4, 6 and 13 – 17.
Cancel claims 7 – 10 and 18 – 24 without prejudice.


REASONS FOR ALLOWANCE
Claims 1 – 6, 11 – 17 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of TOOMI et al (JP 10-095908).
TOOMI discloses a polyester adhesive composition having structural units derived from hydrogenated polybutadiene polyol  (b-2), a branched diol (b-1), and isophthalic acid (a-2). Although TOOMI discloses a chemical formula for the hydrogenated polybutadiene polyol wherein n = 3 to 110, TOOMI’s relies on polytail HA which has a MW of 2000, thus giving a wt% that is higher than the claimed 0.01-35 wt%. TOOMI discloses a MW for the polyester resin of approx. 5,000, failing to  teach the claimed 20,000-200,000. TOOMI discloses an acid value of 10-200, failing to teach the claimed 3 mgKOH/g or less.

The closest prior art of record fails to teach or render obvious the claimed polyester pressure-sensitive adhesive composition, comprising a polyester resin having a structural unit derived from a hydrogenated polybutadiene structure-containing compound, wherein a content of the structural unit derived from the hydrogenated polybutadiene structure-containing compound is from 0.01 wt.% to 35 wt.% with respect to the polyester resin; wherein a weight-average molecular weight of the polyester resin is from 20000 to 200000; and wherein an acid value of the polyester resin is 3 mgKOH/g or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765